Filed 04/16/19                                                             Case 14-02278                                                                                  Doc 561



                                                    UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF CALIFORNIA


           ,QUH Erik J. Sundquist                                                                         &DVH1R 10-35624
                    Renee Sundquist
                                                                                                           $'91R 14-02278

                                                                                                 %$31R EC- 17-1347
           'HEWRU V  

                                    RECEIPT OF PLEADINGS AND DOCUMENTS
                             FROM THE UNITED STATES BANKRUPTCY APPELLATE PANEL


                   7KHIROORZLQJGRFXPHQWVZHUHUHFHLYHGE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIURPWKH8QLWHG
           6WDWHV%DQNUXSWF\$SSHOODWH3DQHORQ 
                                                   4/16/19
           Copy of Affirmed Mandate
           
           
           
           
           




           'DWHG 4/16/19                                                         )257+(&2857

                                                                                  :$<1(%/$&.:(/'(5&/(5.
                                                                                  86%$1.5837&<&2857




                                                                                  %\
                                                                                        Richard Lopez
                                                                                            'HSXW\&OHUN




           ('& 5HY
                                                                                                             (1 of 27)
Filed 04/16/19         Case: 17-1347, Document: 41-1,
                                             Case     Filed: 04/16/2019
                                                    14-02278                        Page 1 of 1                Doc 561
                                                                                                  FILED
                                                                                                  APR 16 2019
                     UNITED STATES BANKRUPTCY APPELLATE PANEL
                                                                                           SUSAN M. SPRAUL, CLERK
                                      OF THE NINTH CIRCUIT                                    U.S. BKCY. APP. PANEL
                                                                                              OF THE NINTH CIRCUIT

            ____________________________________________________________________________
                 In re: ERIK J. SUNDQUIST; RENEE SUNDQUIST

                            lllllllllllllllllllllDebtors
                                                                           BAP No. EC-17-1347-LBS
                           ------------------------------
                                                                              Bankr. No. 10-35624
                   DENNISE HENDERSON; LAW OFFICE OF
                                                                             Adv. No. 2:14-ap-2278
                          DENNISE HENDERSON
                                                                                  Chapter 13
                           lllllllllllllllllllllAppellants

                                         v.

                   ERIK J. SUNDQUIST; RENEE SUNDQUIST

                           lllllllllllllllllllllAppellees
            ____________________________________________________________________________

                                    PROOF OF SERVICE OF MANDATE

                                 A certified copy of the attached judgment was sent to:

                                                             CLERK

                                               U.S. BANKRUPTCY COURT
                                                     BkCt, Sacramento
                                                  U.S. Bankruptcy Court
                                                        501 I Street
                                                        Suite 3-200
                                                  Sacramento, CA 95814

                                            Honorable Christopher M Klein
                                       Robert T. Matsui United States Courthouse
                                                      501 I Street
                                                         3-200
                                              Sacramento, CA 958147300




                                                   on April 16, 2019
                                        By: Vicky Jackson-Walker, Deputy Clerk
                                                                                  (2 of 27)
Filed 04/16/19   Case: 17-1347, Document: 41-2,
                                       Case     Filed: 04/16/2019
                                              14-02278              Page 1 of 1     Doc 561
                                                                                                             (3 of 27)

                                                                                      FILED
Filed 04/16/19          Case: 17-1347, Document:Case
                                                 41-3,14-02278
                                                       Filed: 04/16/2019      Page 1 of 25                     Doc 561



                                                                                       FEB 27 2019
                                        NOT FOR PUBLICATION
                                                                                  SUSAN M. SPRAUL, CLERK
                                                                                     U.S. BKCY. APP. PANEL
                                                                                     OF THE NINTH CIRCUIT



                         UNITED STATES BANKRUPTCY APPELLATE PANEL
                                   OF THE NINTH CIRCUIT

           In re:                                               BAP No. EC-17-1347-LBS

           ERIK J. SUNDQUIST and RENEE                          Bk. No. 2:10-bk-35624
           SUNDQUIST,
                                                                Adv. No. 2:14-ap-2278
                        Debtors.
           DENNISE HENDERSON; LAW OFFICE
           OF DENNISE HENDERSON,

                                  Appellants,
                                                                MEMORANDUM*
           v.

           ERIK J. SUNDQUIST; RENEE
           SUNDQUIST,

                                  Appellees.

                                Argued and Submitted on January 24, 2019
                                        at Sacramento, California

                                          Filed – February 27, 2019

                             Appeal from the United States Bankruptcy Court


                    *
                   This disposition is not appropriate for publication. Although it may be cited for
           whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
           value, see 9th Cir. BAP Rule 8024-1.
                                                                                              (4 of 27)
Filed 04/16/19        Case: 17-1347, Document:Case
                                               41-3,14-02278
                                                     Filed: 04/16/2019         Page 2 of 25     Doc 561




                                    for the Eastern District of California

                     Honorable Christopher M. Klein, Bankruptcy Judge, Presiding



           Appearances:          Richard Lawrence Antognini argued for Appellants;
                                 Mark E. Ellis of Ellis Law Group, LLP, argued for
                                 Appellees.



           Before: LAFFERTY, BRAND, and SPRAKER, Bankruptcy Judges.



                                              INTRODUCTION

                 Dennise Henderson and the Law Office of Dennise Henderson1

           challenge the bankruptcy court’s order expunging an attorney’s lien

           asserted against the proceeds of a post-judgment settlement of litigation

           between their former clients, debtors Erik and Renée Sundquist, and Bank

           of America, N.A. (“BANA”). Substantively, however, the challenge is to the

           bankruptcy court’s underlying ruling canceling the contingency fee

           agreement between Ms. Henderson and the Sundquists and limiting

           Ms. Henderson’s compensation to $70,000 as the reasonable value of her

           services. Neither the bankruptcy court nor the parties focused on the

           attorney’s lien issue itself.

                 Ms. Henderson has not demonstrated that the bankruptcy court


                 1
                     Appellants hereafter are referred to collectively as “Ms. Henderson.”

                                                         2
                                                                                                          (5 of 27)
Filed 04/16/19        Case: 17-1347, Document:Case
                                               41-3,14-02278
                                                     Filed: 04/16/2019           Page 3 of 25               Doc 561




           abused its discretion either in canceling the contingency fee agreement or

           in limiting her compensation to $70,000 and thus ordering the attorney’s

           lien expunged. Accordingly, we AFFIRM.

                                       FACTUAL BACKGROUND

                  Ms. Henderson represented the Sundquists in their chapter 132 case

           filed June 14, 2010. During the bankruptcy case, BANA, the secured lender

           on the Sundquists’ home, took numerous actions in violation of the

           automatic stay, including foreclosure and prosecution of an unlawful

           detainer action.3 As a result, the Sundquists gave up their effort to use a

           chapter 13 plan to cure a bank-induced default while they attempted to

           negotiate a mortgage modification. They voluntarily dismissed the

           chapter 13 case on September 20, 2010, and Ms. Henderson ceased to

           represent them.

                  Ms. Henderson apparently took no steps to force BANA to stop its

           stay violations during the bankruptcy case, and, after the case was

           dismissed, BANA exacerbated the consequences of its prior stay violations.

                  2
                   Unless specified otherwise, all chapter and section references are to the
           Bankruptcy Code, 11 U.S.C. §§ 101-1532, all “Rule” references are to the Federal Rules
           of Bankruptcy Procedure, and all “Civil Rule” references are to the Federal Rules of
           Civil Procedure.
                  3
                   A detailed recitation of Bank of America’s egregious conduct is found in the
           bankruptcy court’s opinion on the merits of the stay violation litigation. Sundquist v.
           Bank of America (In re Sundquist), 566 B.R. 563 (Bankr. E.D. Cal. 2017) (“Sundquist I”),
           vacated in part by Sundquist v. Bank of America (In re Sundquist), 580 B.R. 536 (Bankr. E.D.
           Cal. 2018).

                                                         3
                                                                                            (6 of 27)
Filed 04/16/19        Case: 17-1347, Document:Case
                                               41-3,14-02278
                                                     Filed: 04/16/2019   Page 4 of 25         Doc 561




           See Sundquist I, 566 B.R. at 579-582.

                    In 2011, the Sundquists, represented by a different attorney, sued

           BANA in state court on several grounds, including wrongful foreclosure.

           The complaint was dismissed by the state trial court. On appeal, the

           California Third District Court of Appeal reversed the dismissal. The

           California appellate court also ruled that § 362(k)(1) preempts state law

           wrongful foreclosure claims that are based solely on alleged violations of

           the automatic stay, so that if the Sundquists desired relief on account of the

           bankruptcy automatic stay violations, they would have to return to federal

           court.

                    Thereafter, the Sundquists re-employed Ms. Henderson to prosecute

           their § 362(k)(1) cause of action in federal court. Ms. Henderson filed a

           complaint in the district court, which referred the action to the bankruptcy

           court as a core proceeding. The bankruptcy court held a bench trial in May

           2016 and took the matter under advisement.

                    While the matter was under advisement, the bankruptcy court issued

           an order reminding Ms. Henderson that she had not timely filed under

           Rule 2016(b) the statement required by § 329 disclosing the compensation

           agreed to be paid to her by the Sundquists for representing them in the

           adversary proceeding. Ms. Henderson filed a response and a supplemental

           statement stating that fees were to be based on an unspecified contingency

           rate. The bankruptcy court then ordered Ms. Henderson to file a copy of


                                                     4
                                                                                                (7 of 27)
Filed 04/16/19       Case: 17-1347, Document:Case
                                              41-3,14-02278
                                                    Filed: 04/16/2019       Page 5 of 25          Doc 561




           the contingency fee agreement. The order required that she justify the

           agreed contingency fee arrangement as representing the reasonable value

           of services within the meaning of § 329(b) and that she explain how the

           contingency fee comported with the attorneys’ fee structure set forth in

           § 362(k)(1).

                 Ms. Henderson filed a copy of a contingency fee agreement dated

           October 22, 2014. That fee agreement was actually two different documents

           pasted together with non-consecutive paragraphs. The first two pages

           ended in the middle of paragraph no. 3; the third page, in a distinctly

           different typeface, began with paragraph no. 11. Ms. Henderson conceded

           that the agreement was a 2016 document backdated to 2014 and apologized

           for filing an inaccurate copy of the fee agreement, but she never filed a

           corrected copy.4

                 Ms. Henderson concurrently filed “Supplemental Briefing Regarding

           Attorneys’ Fees,” in which she urged that § 329(b) reasonable

           compensation be determined consistent with § 330(a)(3). She stated, “I will

           file a time billing with the actual time expended and will only seek the

           lesser of the contingency agreement or the reasonable hourly rate times the




                 4
                   Ms. Henderson’s counsel later represented to the bankruptcy court that the
           original contingency fee agreement had been lost.

                                                      5
                                                                                                         (8 of 27)
Filed 04/16/19        Case: 17-1347, Document:Case
                                               41-3,14-02278
                                                     Filed: 04/16/2019          Page 6 of 25               Doc 561




           number of hours expended consistent with the Lodestar5 method.” Other

           than a naked assertion that customary compensation can include a

           contingency fee, she offered no justification for the contingency fee

           agreement.

                  A few days later, Ms. Henderson filed a declaration documenting

           207.56 hours spent on the § 362(k)(1) adversary proceeding at a rate of

           $300.00 per hour ($62,268), together with costs for depositions, transcripts,

           and trial binders of $6,606.55 for a total of $68,874.55. Ms. Henderson did

           not seek an enhancement above her lodestar compensation, nor did she

           proffer specific evidence to rebut the presumption against a bonus.

           Accordingly, the bankruptcy court fixed the attorneys’ fee component of

           § 362(k)(1) actual damages at $70,000, slightly more than the lodestar

           amount that Ms. Henderson stated she was requesting.

                  Despite the fact that Ms. Henderson never provided a corrected copy

           of the contingency fee agreement, the bankruptcy court treated the

           agreement at “face value.” Sundquist II, 576 B.R. at 867-68. The court

           concluded that the contingency fee that would result in this matter

           exceeded the reasonable value of services within the meaning of § 329(b)



                  5
                    The lodestar rate is a reasonable hourly rate multiplied by the number of hours
           actually and reasonably expended, and is presumptively a reasonable fee in a
           bankruptcy case. Sundquist v. Bank of America, N.A. (In re Sundquist), 576 B.R. 858, 876
           (Bankr. E.D. Cal. 2017) (Sundquist II) (citing Burgess v. Klenske (In re Manoa Finance Co.,
           Inc.), 853 F.2d 687, 691–92 (9th Cir. 1988)).

                                                        6
                                                                                        (9 of 27)
Filed 04/16/19      Case: 17-1347, Document:Case
                                             41-3,14-02278
                                                   Filed: 04/16/2019   Page 7 of 25       Doc 561




           and canceled it. Sundquist I, 566 B.R. at 597.

                  In March 2017, the court issued a written opinion and entered a

           judgment awarding the Sundquists $1,074,581.50 in actual damages and

           $5,000,000.00 in punitive damages, a total of $6,074,581.50. Id. at 563.

           Additional punitive damages of $45,000,000.00 were allocated by

           mandatory injunction to the National Consumer Law Center, National

           Consumer Bankruptcy Center, and five public law schools. Id. at 618-19.

           The Sundquists were also enjoined, by mandatory injunction, to deliver

           $70,000.00 to Ms. Henderson as § 329(b) “reasonable” compensation. Id. at

           618.

                  Shortly thereafter, the Sundquists hired new counsel to replace

           Ms. Henderson. She then filed a Notice of Lien “by virtue of a written fee

           agreement with [the Sundquists] dated October 22, 2014,” on any judgment

           or settlement paid to secure the payment for legal services rendered and

           costs and expenses “in accordance with the terms of the aforementioned fee

           agreement.” According to the bankruptcy court, the lien was filed “to

           create ‘hold-up’ value by impeding settlement efforts by plaintiffs and

           defendant in order to extract a fee ‘far higher’ than what this court

           authorized as ‘reasonable’ compensation under § 329(b).” Sundquist II, 576

           B.R. at 865.

                  The Sundquists and BANA eventually reached a settlement.

           Accordingly, in August 2017, the Sundquists, through their new counsel,


                                                   7
                                                                                          (10 of 27)
Filed 04/16/19     Case: 17-1347, Document:Case
                                            41-3,14-02278
                                                  Filed: 04/16/2019    Page 8 of 25          Doc 561




           filed three motions: a motion to expunge Ms. Henderson’s attorney’s lien

           (“Motion to Expunge”), a motion to vacate the March 2017 judgment, and a

           motion to dismiss the adversary proceeding.

                 In their Motion to Expunge, the Sundquists asserted that: (1) under

           § 329 the bankruptcy court had the authority to determine the

           reasonableness of attorney’s fees and had ancillary jurisdiction to do so;

           (2) the attorney’s lien should be expunged because Ms. Henderson had

           failed to comply with Rule 3-300 of the California Rules of Professional

           Conduct, which prohibits an attorney from obtaining a pecuniary interest

           adverse to a client unless certain requirements are satisfied; (3) the fee

           agreement had been voided by the Sundquists due to Ms. Henderson’s

           failure to comply with California Business & Professions Code § 6147,

           which requires a recitation that the fee is negotiable, and § 6148, which

           requires for an hourly fee arrangement that there be a written contract

           setting forth the terms of compensation, including hourly rates; (4) the fee

           agreement was unconscionable as exorbitant and disproportionate to the

           services performed; (5) the court properly ruled on the reasonableness of

           the fees pursuant to Civil Rule 54, applicable via Rule 7054; and (6)

           Ms. Henderson was estopped by her representation that she would accept

           the amount awarded by the court. The Sundquists complained that the lien

           “effectively blocks the Sundquists from receiving the entire amount of the

           approximately $6,000,000 awarded to them, not just the $70,000 awarded


                                                  8
                                                                                             (11 of 27)
Filed 04/16/19     Case: 17-1347, Document:Case
                                            41-3,14-02278
                                                  Filed: 04/16/2019    Page 9 of 25             Doc 561




           for fees and costs.”

                 Ms. Henderson filed an opposition, arguing that: (1) the bankruptcy

           court lacked jurisdiction to rule on the validity of the lien because the

           bankruptcy case had been administered and closed, thus there was no

           bankruptcy estate to protect; (2) even if the court had ancillary jurisdiction,

           it should permit the matter to be litigated in state court; (3) Rule 3-300 of

           the California Rules of Professional Conduct does not apply to contingency

           fee arrangements; (4) although Ms. Henderson admittedly had failed to

           comply with California Business & Professions Code § 6147 and thus the

           Sundquists could void the fee agreement, under California law an attorney

           still maintains a lien on the client’s recovery; (5) the reasonable value of

           Ms. Henderson’s services far exceeded $70,000, and the bankruptcy court

           (I) did not permit an adequate opportunity for Ms. Henderson to present

           evidence on the appropriate fee, nor (ii) did it consider the appropriate

           factors, i.e., the risks involved, preclusion of other employment, novelty of

           the case, and results achieved; (6) the contingency fee was not

           unconscionable; and (7) there was no fraud on the court and no basis for

           estoppel.

                 Ms. Henderson concurrently filed a declaration in which she stated

           that when she stated in her September 2016 supplemental brief that she

           would seek the lesser of the amount due under the contingency fee

           agreement or the amount calculated by the lodestar method, she did not


                                                  9
                                                                                                     (12 of 27)
Filed 04/16/19       Case: 17-1347, Document:Case
                                             41-3,14-02278
                                                   Filed: 04/16/2019       Page 10 of 25                Doc 561




           understand that the court was considering invalidating the contingency fee

           agreement and limiting her compensation to her hourly rate and actual

           costs. She stated that she assumed the court would use the information to

           calculate the amount of fees to award the Sundquists as compensatory

           damages but not use it to limit the amount of fees she could collect from

           the Sundquists.

                 After a hearing, the bankruptcy court took the matter under

           advisement. In November 2017, it issued a written opinion, an order

           granting the Motion to Expunge, and a final judgment regarding

           Ms. Henderson’s fees, which provided that the contingency fee agreement

           was canceled and that the reasonable compensation for Ms. Henderson’s

           services under § 329 was $70,000.

                 Ms. Henderson timely appealed.6

                                            JURISDICTION

                 The bankruptcy court had jurisdiction pursuant to 28 U.S.C. §§ 1334

           and 157(b)(2)(A) and (O). Subject to the discussion below, we have

           jurisdiction under 28 U.S.C. § 158.




                 6
                   By published decision issued in January 2018, the bankruptcy court denied the
           Sundquists’ motion to dismiss the adversary proceeding but granted the motion to
           vacate in part, vacating only the damages component of the judgment. Sundquist v. Bank
           of America (In re Sundquist), 580 B.R. 536 (Bankr. E.D. Cal. 2018). The court’s opinion
           provided that the judgment canceling Ms. Henderson’s fee contract pursuant to § 329(b)
           would remain in effect. Id. at 556.

                                                     10
                                                                                            (13 of 27)
Filed 04/16/19      Case: 17-1347, Document:Case
                                            41-3,14-02278
                                                  Filed: 04/16/2019   Page 11 of 25            Doc 561




                                               ISSUES

                   Does this Panel have jurisdiction over the issues on appeal?

                   Did the bankruptcy court abuse its discretion in canceling the

           contingency fee agreement?

                   Did the bankrupt court abuse its discretion in limiting the amount of

           Ms. Henderson’s attorney’s fees to $70,000 and expunging her attorney’s

           lien?

                                     STANDARD OF REVIEW

                   We review a bankruptcy court’s award of attorney’s fees as a

           component of § 362(k) damages for abuse of discretion. See Eskanos & Adler,

           P.C. v. Roman (In re Roman), 283 B.R. 1, 7 (9th Cir. BAP 2002). See also

           America’s Servicing Co. v. Schwartz-Tallard (In re Schwartz-Tallard), 803 F.3d

           1095, 1101 (9th Cir. 2015) (courts awarding fees under § 362(k) retain the

           discretion to eliminate unnecessary or plainly excessive fees).

                   To determine whether the bankruptcy court abused its discretion, we

           conduct a two-step inquiry: (1) we review de novo whether the bankruptcy

           court “identified the correct legal rule to apply to the relief requested” and

           (2) if it did, whether the bankruptcy court’s application of the legal

           standard was illogical, implausible, or “without support in inferences that

           may be drawn from the facts in the record.” United States v. Hinkson, 585

           F.3d 1247, 1261-62 (9th Cir. 2009) (en banc).




                                                  11
                                                                                             (14 of 27)
Filed 04/16/19     Case: 17-1347, Document:Case
                                           41-3,14-02278
                                                 Filed: 04/16/2019     Page 12 of 25            Doc 561




                                           DISCUSSION

           A.    This Panel has jurisdiction over the issues raised by
                 Ms. Henderson.

                 The Sundquists contend that we lack jurisdiction over the issues of

           the cancellation of the contingency fee agreement and the fixing of

           Ms. Henderson’s fees at $70,000, which were initially determined in the

           bankruptcy court’s March 2017 judgment. Ms. Henderson timely filed a

           notice of appeal of that judgment, but that appeal (BAP No. 17-1103) was

           dismissed for lack of prosecution.

                 The appeal period for the March 2017 judgment was tolled by

           BANA’s timely filing of a motion under Civil Rule 59 (applicable via Rule

           9023) for amended findings. See Rule 8002(b); Scott v. Younger, 739 F.2d

           1464, 1467 (9th Cir. 1984) (timely Rule 59(e) motion tolls the running of the

           time limitations for filing the notice of appeal until the trial court rules on

           the motion). The bankruptcy court never ruled on that motion, and it was

           mooted by the parties’ subsequent settlement and request to vacate the

           judgment and dismiss the adversary proceeding, which the bankruptcy

           court disposed of in January 2018. The bankruptcy court issued the order

           on appeal on November 15, 2017. Ms. Henderson timely filed a notice of

           appeal on November 28, 2017. The bankruptcy court issued a judgment

           regarding her attorney’s fees on November 30, 2017, thus making its

           determinations final.


                                                  12
                                                                                                    (15 of 27)
Filed 04/16/19       Case: 17-1347, Document:Case
                                             41-3,14-02278
                                                   Filed: 04/16/2019        Page 13 of 25              Doc 561




                 In short, because of the pending tolling motion, the appeal period did

           not begin to run until the bankruptcy court entered its order to expunge the

           lien. Thus Ms. Henderson’s notice of appeal was timely, and we have

           jurisdiction over Ms. Henderson’s appeal of the order granting the Motion

           to Expunge and all of the issues decided in the court’s underlying opinion.

           B.    The Bankruptcy Court’s Rulings

                 In its March 2017 opinion, the bankruptcy court stated that it would

           cancel the contingent fee contract under § 329(b)7 because it called for

           excessive compensation. The court determined that under the lodestar

           analysis, the reasonable value of the legal services provided by

           Ms. Henderson was $70,000. Sundquist I, 566 B.R. at 597. The court cited

           two independent bases for these conclusions. First, a “contingency fee

           agreement in a situation in which attorney’s fees are an element of

           damages leads to contingency fees on contingency fees, which would set

           up a repetitive loop in which fees would increase to infinity.” Id. Second, in

           various comments throughout the opinion, the bankruptcy court cited

           Ms. Henderson’s lack of competence in her trial presentation.

                 In its November 2017 opinion on the Motion to Expunge, the court

           rejected Ms. Henderson’s arguments that it lacked jurisdiction over the



                 7
                  That subsection provides, in relevant part, “[i]f such compensation exceeds the
           reasonable value of any such services, the court may cancel any such agreement, or
           order the return of any such payment, to the extent excessive . . . .”

                                                      13
                                                                                           (16 of 27)
Filed 04/16/19    Case: 17-1347, Document:Case
                                          41-3,14-02278
                                                Filed: 04/16/2019     Page 14 of 25           Doc 561




           attorney’s lien issue or, alternatively, that it should abstain from hearing

           the matter. The court ruled that the Motion to Expunge involved issues that

           were both “arising in” and “related to” the bankruptcy case and, because

           the underlying fees were fixed pursuant to § 329(b), the court had

           jurisdiction under 28 U.S.C. §§ 1334 and 1367 to rule on it despite the fact

           that the bankruptcy estate had ceased to exist when the bankruptcy case

           was dismissed and closed. Sundquist II, 576 B.R. at 871-74. The bankruptcy

           court ruled that neither mandatory nor permissive abstention were

           appropriate given that there was no parallel action pending in state court (a

           requirement for mandatory abstention) and because there were no factors

           weighing in favor of permissive abstention. Id. at 874.

                 The court also ruled that quantum meruit principles could not rescue

           Ms. Henderson from cancellation of the contingency fee contract or entitle

           her to compensation above the amount documented in her declaration

           because she lacked clean hands, and even under quantum meruit

           principles, the reasonable fee would be $70,000. Id. at 881.

                 In this appeal, Ms. Henderson has not challenged the jurisdiction,

           abstention, or quantum meruit rulings. Her challenge is to the bankruptcy

           court’s reaffirmance of its ruling on the cancellation of the contingency fee

           agreement and limitation of compensation (and the resulting expungement

           of her attorney’s lien). The bankruptcy court elaborated on the fee ruling in

           its opinion on the Motion to Expunge.


                                                 14
                                                                                                (17 of 27)
Filed 04/16/19       Case: 17-1347, Document:Case
                                             41-3,14-02278
                                                   Filed: 04/16/2019      Page 15 of 25            Doc 561




                 Specifically, the bankruptcy court ruled that under § 329, it had the

           authority to cancel fee agreements and to order the return of payments to

           the extent they exceed the reasonable value of services provided.

           Alternatively, it pointed out that under Schwartz-Tallard, the bankruptcy

           court has the “discretion to eliminate unnecessary or plainly excessive fees”

           in awarding damages under § 362(k). 803 F.3d at 1101. The court noted that

           it had performed the lodestar analysis in reaching its conclusion that

           $70,000 was the reasonable value of Ms. Henderson’s services, noting that

           Ms. Henderson had never explained how the contingency fee agreement

           represented the reasonable value of her services under § 329(b) and

           comported with the attorney’s fee structure of § 362(k)(1).8 And, based on

           Ms. Henderson’s prior representation that she would seek only the lesser of

           the contingency fee agreement or the lodestar amount, the court found that

           she had “waived and renounced her right to claim additional

           compensation on quantum meruit or any other theory.” Sundquist II, 576

           B.R. at 880.

                 The court also pointed out that, given Ms. Henderson’s failure to

           comply with the disclosure requirements of Rules 2016 and 2017, it had the

           discretion to disallow all fees, citing Neben & Starrett, Inc. v. Chartwell Fin.

           Corp. (In re Park-Helena Corp.), 63 F.3d 877, 882 (9th Cir. 1995). But it


                 8
                  At oral argument, Ms. Henderson’s counsel asserted that she had requested a
           bonus in her opposition to the Motion to Expunge. We have found no such request.

                                                    15
                                                                                                (18 of 27)
Filed 04/16/19        Case: 17-1347, Document:Case
                                              41-3,14-02278
                                                    Filed: 04/16/2019   Page 16 of 25              Doc 561




           declined to do so because, although Ms. Henderson’s litigation

           presentation was barely adequate, it had enabled the court to discern a just

           result. Accordingly, the court ruled that it would confirm its original ruling

           limiting Ms. Henderson’s compensation to $70,000.

                 On appeal, Ms. Henderson contends that the bankruptcy court

           abused its discretion in: (1) canceling the contingency fee agreement on the

           grounds that (I) such an agreement contradicts the structure of § 362(k)(1);

           and (ii) Ms. Henderson failed to comply with Rule 2016; and (2) ruling that

           the $70,000 fee award was reasonable and that Ms. Henderson was not

           entitled to an enhanced fee. She does not dispute the bankruptcy court’s

           recitation of the law or its factual findings, but takes issue with how the

           bankruptcy court exercised its discretion.

           C.    The bankruptcy court did not abuse its discretion in canceling the
                 contingency fee agreement.

                 1.       The bankruptcy court did not err in finding that the
                          contingency fee agreement at issue in this case was
                          incompatible with § 362(k)(1).

                 Ms. Henderson points out that, as recognized by the bankruptcy

           court, contingency fees are (in principle) permissible in bankruptcy cases.

           Sundquist I, 566 B.R. at 597 (citing § 328(a)). She cites McProud v. Siller (In re

           CWS Enters., Inc.), 870 F.3d 1106 (9th Cir. 2017), as support for the

           proposition that the bankruptcy court erred in canceling the contingency

           fee agreement. In CWS, the Ninth Circuit reversed the bankruptcy court’s


                                                    16
                                                                                            (19 of 27)
Filed 04/16/19     Case: 17-1347, Document:Case
                                           41-3,14-02278
                                                 Filed: 04/16/2019      Page 17 of 25          Doc 561




           determination, in the context of an objection to claim, that contingent fees

           awarded in pre-petition arbitration and confirmed in a California judgment

           were not reasonable under § 502(b)(4). The Ninth Circuit concluded that

           the arbitration award was entitled to issue preclusive effect in the

           bankruptcy case, and that, under the facts presented, the bankruptcy court

           erred in performing an independent analysis of the reasonableness of the

           fees despite the language of § 502(b)(4) that permits the court to limit a

           claim for attorney’s fees to the reasonable value of the services. See id. at

           1116. The court concluded that “a contingent fee may be reasonable where

           it reflects the risk of nonrecovery assumed in accepting a case. In this case,

           a lodestar fee would be unreasonable and could not, for that reason, serve

           as a cap under section 502(b)(4).” Id. at 1120.

                 But CWS has little, if any, relevance to this case, where the applicable

           statute provides that the attorney’s fees themselves are a component of

           damages. Ms. Henderson does not address how the contingency fee

           arrangement would work in the context of awarding § 362(k) damages, and

           she points to no authority (nor have we found any) addressing the issue.

           As the bankruptcy court stated,

                 [c]ontingency fees for debtor’s counsel in § 362(k)(1) stay
                 violation disputes . . . present logical difficulties. Attorneys’ fees
                 are an element of § 362(k)(1) damages. A simple contingency
                 fee agreement in a situation in which attorneys’ fees are an
                 element of damages leads to contingency fees on contingency
                 fees, which would set up a repetitive loop in which fees would

                                                   17
                                                                                                     (20 of 27)
Filed 04/16/19        Case: 17-1347, Document:Case
                                              41-3,14-02278
                                                    Filed: 04/16/2019       Page 18 of 25               Doc 561




                 increase to infinity.

                 While it may be possible to draft a debtors’ counsel contingency
                 fee agreement that might solve the problem described here, the
                 specific contingency fee agreement in this case does not do so.

           Sundquist I, 566 B.R. at 597.

                 In other words, the bankruptcy court found that the specific

           contingency fee agreement in this case was incompatible with § 362(k). The

           court did not rule that contingency fee agreements could never be

           permissible in the context of § 362(k), nor did the parties seek a ruling on

           that issue.9 As noted by the bankruptcy court, there might be a scenario

           where the “logical difficulties” could be remedied. But, as discussed below,

           the court’s primary concern was that applying a contingency rate to the

           recovery in this case would result in a compensation award that would be

           grossly disproportionate to the quality of services provided. The

           bankruptcy court thus did not abuse its discretion in canceling the

           contingency fee agreement.

                 2.       The bankruptcy court did not err in ruling that it could cancel
                          the contingency fee agreement because Ms. Henderson failed
                          to comply with Rule 2016.

                 Ms. Henderson acknowledges that under Park-Helena, the bankruptcy



                 9
                   At oral argument, counsel for both parties confirmed that they were not seeking
           a ruling on whether a contingency fee agreement could ever be applied in the § 362(k)
           context.

                                                     18
                                                                                           (21 of 27)
Filed 04/16/19     Case: 17-1347, Document:Case
                                           41-3,14-02278
                                                 Filed: 04/16/2019    Page 19 of 25           Doc 561




           court has discretion to cancel a fee agreement for violations of Rule 2016,

           which requires timely and full disclosure of compensation paid or

           promised to be paid. But she argues that the circumstances of this case are

           much less egregious than those in which other courts have canceled fee

           agreements for failure to comply with Rule 2016. For example, she points

           out that the cases cited by the Ninth Circuit in Park-Helena involved

           complete failures to provide the fee agreement or misrepresentations as to

           the source of compensation. She points out that even though she made her

           Rule 2016 disclosures late, the bankruptcy court was not “prejudiced” by

           the late disclosures because it still had ample time to consider it before

           making its fee award.

                  Additionally, Ms. Henderson argues that she did not misrepresent

           her compensation because she always intended to enforce the full

           contingency fee against the Sundquists, and the bankruptcy court

           acknowledged that by considering the agreement in awarding fees. But the

           bankruptcy court’s consideration of the agreement was limited to

           explaining why it did not work and canceling it. See Sundquist I, 566 B.R. at

           597.

                  Ms. Henderson has not demonstrated that the bankruptcy court

           abused its discretion in canceling the contingency fee agreement for failure

           to provide Rule 2016 disclosures. Ms. Henderson did not state in her

           disclosure that she intended to enforce the full contingency amount against


                                                 19
                                                                                             (22 of 27)
Filed 04/16/19    Case: 17-1347, Document:Case
                                          41-3,14-02278
                                                Filed: 04/16/2019     Page 20 of 25             Doc 561




           the Sundquists. Thus the disclosure to the court was materially defective

           because it did not disclose full relevant information. And even if the failure

           to disclose was negligent or inadvertent, the court still had the discretion to

           cancel the agreement and deny all requested fees. See In re Park–Helena, 63

           F.3d at 882. As stated by the court:

                 The record admits of two possibilities, each of which would, in
                 the court’s discretion, justify complete denial of attorneys’ fees.
                 If the undisclosed intention to enforce the full contingency is
                 not a recent fabrication, then there was a failure to disclose full
                 relevant information for which all fees may be denied. If the
                 undisclosed intention is a recent fabrication, then counsel has
                 lied to the court in a declaration and papers filed in opposition
                 to this motion for which sanctions are appropriate on a variety
                 of theories. Either way, this court has the discretion to deny all
                 fees.

           Sundquist II, 576 B.R. at 880. Ms. Henderson simply disagrees with how the

           court exercised its discretion; she has not shown that the bankruptcy court

           applied the wrong legal standard or made illogical, implausible, or

           unsupported factual findings. We find no abuse of discretion in the

           bankruptcy court’s cancellation of the contingency fee agreement based on

           Ms. Henderson’s failure to comply with Rule 2016.

           D.    The bankruptcy court did not abuse its discretion in determining
                 that the $70,000 fee award was reasonable.

                 In limiting Ms. Henderson’s fees, the court described in detail the

           deficiencies in Ms. Henderson’s legal services:


                                                  20
                                                                                    (23 of 27)
Filed 04/16/19    Case: 17-1347, Document:Case
                                          41-3,14-02278
                                                Filed: 04/16/2019   Page 21 of 25      Doc 561




                 Ms. Henderson's performance in this adversary proceeding was
                 . . . among the ten weakest performances by counsel for debtors
                 that [the court] has had the misfortune to observe. It was as if
                 she was in deep water, flailing with beginner strokes.
                 Ms. Henderson did not prepare a trial brief. Her trial
                 presentation was disorganized. Her notebook of plaintiffs’
                 exhibits was slovenly assembled. She demonstrated no
                 proficient knowledge of the Federal Rules of Evidence or of the
                 Federal Rules of Bankruptcy Procedure and the Federal Rules
                 of Civil Procedure incorporated therein. The pretrial
                 declarations of the Sundquists mandated by Local Bankruptcy
                 Rule 9017–1 were crude and conclusory in content. She made
                 no attempt to introduce the Renée Sundquist diary into
                 evidence, which, ironically, was introduced by way of Bank of
                 America's marked exhibits and wound up putting important
                 flesh on the bones. Her questions were amateurish. She showed
                 no ability to lay a foundation for introducing evidence;
                 fortunately, most of her proffered exhibits were admitted
                 without objection to foundation. Her demonstration of the facts
                 was disjointed and difficult to decipher. She had no coherent
                 theory of damages. Her closing argument did not connect any
                 helpful dots. What saved the case for the plaintiffs was that,
                 while poorly prepared to testify, they were so credible that the
                 court could not in good conscience let the poor performance by
                 counsel stand in the way of justice.

                       One reason this court’s decision took some months to
                 prepare was that Ms. Henderson had been of no help regarding
                 the complex facts and legal theories. The process of wading
                 through all the exhibits in the context of the testimony
                 consumed time, required reflection, and entailed considerable
                 research into intricacies of the law of actual and punitive
                 damages.

                                                21
                                                                                         (24 of 27)
Filed 04/16/19     Case: 17-1347, Document:Case
                                           41-3,14-02278
                                                 Filed: 04/16/2019   Page 22 of 25          Doc 561




                 ....
                       Far from being the result of Ms. Henderson's
                 performance, the judgment was entered despite her work.
                 Heretofore, the court has expressed its frustration obliquely
                 and intended to keep it that way, but her subsequent activity
                 has forced the court to be explicit so that no appellate tribunal
                 will be confused.

           Sundquist II, 576 B.R. at 868-69.

                 Ms. Henderson argues that despite these flaws in her trial

           preparation, the court still awarded $45 million in punitive damages. She

           points out that the bankruptcy court acknowledged that these deficiencies

           “merely hindered its preparation of an opinion” but did not cause the court

           to reduce the amount awarded. Accordingly, she contends that there was

           no reasonable basis for the bankruptcy court to conclude that her

           performance at trial was inadequate. She also complains that the court did

           not say how much it would have increased the award had it been given

           more precise evidence. But this argument is nonsensical because, without

           additional evidence, the bankruptcy court could have no basis to know by

           how much the damages award may have increased.

                 Finally, Ms. Henderson argues that even if she is not entitled to the

           contingency fee, she is entitled to a bonus because of the risk she assumed

           in handling the case and because she obtained an extraordinary result. She

           asserts that the bankruptcy court erred as a matter of law by failing to

           consider a bonus.


                                                 22
                                                                                                          (25 of 27)
Filed 04/16/19         Case: 17-1347, Document:Case
                                               41-3,14-02278
                                                     Filed: 04/16/2019         Page 23 of 25                 Doc 561




                  But the bankruptcy court did consider whether Ms. Henderson was

           entitled to a fee enhancement and, in fact, gave her one. Despite the fact

           that Ms. Henderson had neither sought an enhancement above her lodestar

           compensation nor proffered specific evidence to rebut the presumption

           against a bonus, the court accepted Ms. Henderson’s $300 hourly rate. It

           did so despite the fact that it did not believe the quality of her services was

           worth $300 per hour; it accepted the rate as an implicit enhancement above

           normal lodestar to accommodate the risk of nonpayment. Sundquist II, 576

           B.R. at 876.

                  Ms. Henderson also presents two arguments that she did not make to

           the bankruptcy court. First, she argues that she was precluded from

           explaining her decisions regarding trial strategy because doing so would

           have forced her to disclose privileged attorney-client communications.

           Second, she complains that the court did not invalidate the contingency fee

           agreement between the Sundquists and their successor counsel. We need

           not consider these arguments. See O’Rourke v. Seaboard Surety Co. (In re E.R.

           Fegert, Inc.), 887 F.2d 955, 957 (9th Cir. 1989) (appellate court need not

           consider arguments on appeal that were not raised sufficiently for the trial

           court to rule on them).10


                  10
                    In Appellees’ responsive brief and Appellants’ reply brief, the parties argued
           other issues raised in the original motion and responsive papers–the validity and/or
           voidability of the fee agreement in light of failures to comply with California law, and
                                                                                         (continued...)

                                                       23
                                                                                               (26 of 27)
Filed 04/16/19        Case: 17-1347, Document:Case
                                              41-3,14-02278
                                                    Filed: 04/16/2019      Page 24 of 25          Doc 561




                                             CONCLUSION

                 The Ninth Circuit Court of Appeals has recognized the potential for

           abuse where attorney’s fees are a mandatory element of damages but

           concluded that the bankruptcy court’s sound exercise of discretion to

           “eliminate unnecessary or plainly excessive fees” would “provide a

           sufficient check on any abuses that might otherwise arise.” In re

           Schwartz-Tallard, 803 F.3d at 1101. The bankruptcy court has broad

           discretion in determining what fees are reasonable under the

           circumstances. See Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992)

           (“The district court has a great deal of discretion in determining the

           reasonableness of the fee and, as a general rule, we defer to its

           determination . . . .”). This Panel affords “considerable deference to the

           bankruptcy court’s reasonableness assessment because of its first-hand

           experience with the attorney’s services and performance during the course

           of the bankruptcy proceedings.” Orian v. Asaf (In re Orian), No. CC-18-1092-

           SFL, 2018 WL 6187784, at *8 (9th Cir. BAP Nov. 27, 2018) (citations

           omitted). Under this standard, Ms. Henderson carried a heavy burden to

           persuade us that the bankruptcy court abused its discretion in canceling

           the contingency fee agreement, limiting fees, and expunging her attorney’s


                 10
                  (...continued)
           unconscionability. The bankruptcy court did not rule on those issues, nor did
           Ms. Henderson identify them as issues on appeal. Therefore, we decline to address
           them.

                                                     24
                                                                                    (27 of 27)
Filed 04/16/19    Case: 17-1347, Document:Case
                                          41-3,14-02278
                                                Filed: 04/16/2019   Page 25 of 25      Doc 561




           lien. She has not done so. Therefore, we AFFIRM.




                                                25
